       Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                   CRIMINAL ACTION

VERSUS                                                                     NO. 17-83

KEVIN SAM                                                                  SECTION: “E”


                                     ORDER AND REASONS

        Before the Court is a motion for compassionate release filed by Kevin Sam.1 For the

following reasons, Sam’s motion for compassionate release is DENIED.

                                           BACKGROUND

        On March 19, 2018, Sam pleaded guilty to a three-count superseding bill of

information charging him with being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922 (g)(1) and 924 (a)(2); conspiracy to possess with the intent to distribute

heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846; and possession with the

intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).2 On June

27, 2018, the Court sentenced Sam to a term of 105 months of imprisonment to run

concurrently with sentences imposed by two other courts.3 Sam is scheduled for release

on August 5, 2025.4

        Sam is currently incarcerated at Yazoo City Low FCI. 5 Sam represents that, on

April 10, 2020, he submitted a request to Warden Reiser at Yazoo City Low FCI asking

him to petition the Court on his behalf for a reduction in sentence or compassionate




1 R. Doc. 55. The Government filed a response. R. Doc. 57. Sam filed a reply. R. Doc. 58.
2 R. Doc. 42.
3 R. Doc. 51.
4 Find an Inmate, FED. BUREAU OF PRISONS, https://www.bop.gov/inmateloc/.
5 Id.


                                                     1
      Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 2 of 13



release.6 Sam states the Warden has not responded to this request.7 After more than thirty

days passed, on May 22, 2020, Sam filed a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) based on concerns over COVID-19.8 Sam states he suffers from

PTSD, which has been triggered by his inability to be with his children, whose caretaker

allegedly has contracted COVID-19 twice. 9 Sam also expresses concern for his elderly

mother and grandmother due to the possibility they may be exposed to COVID-19.10 Sam

contends that, because he would be the primary caregiver for his mother and

grandmother, his sentence should be reduced or modified so he may care for them during

this time.11 Additionally, Sam contends he should be released due to BOP’s inability to

prevent the spread of the disease within the prison system. 12 As of the time of this

decision, Yazoo City Low FCI has 2 inmates and 1 staff member who have tested positive

for COVID-19.13 In the past, 2 inmate deaths have been reported; no staff member deaths

have been reported; 14 and 102 inmates and 7 staff members have recovered from the

virus.15

                                   LAW AND ANALYSIS

I.     Sam’s Request for a Reduction in His Sentence Is Denied.

       18 U.S.C. § 3582(c) provides courts “may not modify a term of imprisonment once

it has been imposed,” except in limited circumstances.16 As relevant in this case, 18 U.S.C.



6 R. Doc. 55.
7 Id.
8 Id.
9 Id.
10 Id.
11 Id.
12 Id.
13 COVID-19, FED. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/.
14 Id.
15 Id.
16 18 U.S.C. § 3582(c).


                                                2
       Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 3 of 13



§ 3582(c)(1)(A)(i) provides courts may, upon motion of a defendant or upon motion of

the Director of the Bureau of Prisons, reduce a term of imprisonment, “after considering

the factors set forth in [18 U.S.C.] § 3553(a),” if “extraordinary and compelling reasons

warrant such a reduction.”17

        A.       Sam has exhausted administrative remedies.

        Courts may consider a motion for a reduction in sentence on the basis of

extraordinary and compelling reasons only if the exhaustion requirements of §

3582(c)(1)(A) are met.18 If a defendant submits a request for compassionate release to the

warden of his facility, and thereafter there is a “lapse of 30 days from the receipt of such

a request by the warden of the defendant's facility,” 19 the exhaustion requirements of §

3582(c)(1)(A) are satisfied, and the Court may consider a motion for compassionate

release filed by the defendant. In this case, Sam represents he filed a request for

compassionate release with the Warden of Yazoo City Low FCI on April 10, 2020, over

thirty days before he filed his motion for compassionate release.20 The Government does

not dispute the exhaustion requirements of § 3582(c)(1)(A) are satisfied. Accordingly, the

Court assumes Sam has properly exhausted his administrative remedies, and the Court

will proceed to evaluating Sam’s request for compassionate release on the merits.

        B.       Sam has not presented any “extraordinary and compelling
                 reasons” warranting a reduction of his sentence.

        According to § 3582(c)(1)(A)(i), a district court may reduce a defendant’s term of

imprisonment if the court finds “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued


17 Id. § 3582(c)(1)(A).
18 See id.
19 Id.
20 R. Doc. 55.


                                             3
          Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 4 of 13



by the Sentencing Commission.”21 The United States Sentencing Commission’s relevant

policy statement, found in § 1B1.13 application note 1 of the United States Sentencing

Guidelines Manual, sets forth three specific circumstances considered “extraordinary and

compelling,” as well as a catchall provision:

           1. Extraordinary and Compelling Reasons.--Provided the defendant meets
           the requirements of subdivision (2), extraordinary and compelling reasons
           exist under any of the circumstances set forth below:

                   (A) Medical Condition of the Defendant.—

                            (i) The defendant is suffering from a terminal illness (i.e., a
                            serious and advanced illness with an end of life trajectory). A
                            specific prognosis of life expectancy (i.e., a probability of
                            death within a specific time period) is not required. Examples
                            include metastatic solid-tumor cancer, amyotrophic lateral
                            sclerosis (ALS), end-stage organ disease, and advanced
                            dementia.

                            (ii) The defendant is—

                                     (I) suffering from a serious physical or medical
                                     condition,

                                     (II) suffering from a serious functional or cognitive
                                     impairment, or

                                     (III) experiencing deteriorating physical or mental
                                     health because of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional
                            facility and from which he or she is not expected to recover.

                   (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
                   (ii) is experiencing a serious deterioration in physical or mental
                   health because of the aging process; and (iii) has served at least 10
                   years or 75 percent of his or her term of imprisonment, whichever is
                   less.

                   (C) Family Circumstances.—


21   18 U.S.C. § 3582(c)(1)(A)(i).

                                                     4
       Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 5 of 13



                        (i) The death or incapacitation of the caregiver of the
                        defendant's minor child or minor children.

                        (ii) The incapacitation of the defendant's spouse or registered
                        partner when the defendant would be the only available
                        caregiver for the spouse or registered partner.

                (D) Other Reasons.--As determined by the Director of the Bureau of
                Prisons, there exists in the defendant's case an extraordinary and
                compelling reason other than, or in combination with, the reasons
                described in subdivisions (A) through (C).22

Sam bears the burden of establishing he is eligible for a sentence reduction under §

3582(c)(1)(A)(i).23 In this case, Sam is not over 65 years old, 24 so only subsections (A),

(C), and (D) of the policy statement are relevant.

                1.      Sam has not presented any “extraordinary and
                        compelling” medical conditions warranting a reduction of
                        his sentence.

        The Court first considers Sam’s argument that he is entitled to a reduction in his

sentence because he has PTSD. 25 Subsection (A) of the policy statement defines two

categories of “medical conditions” as “extraordinary and compelling.” Under subsection

(A)(i), the defendant must “suffer[] from a terminal illness (i.e., a serious and advanced

illness with an end of life trajectory).”26 “Examples include metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.”27




22 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).
23 United States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020)
(“[T]he defendant has the burden to show circumstances meeting the test for compassionate release.”
(citing United States v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)));
United States v. Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020)
(holding the petitioner has the “burden of showing the necessary circumstances, or a combination of
circumstances, that would warrant relief under the compassionate release statute”).
24 R. Doc. 45, at 4.
25 R. Doc. 55.
26 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1(A)(i) (U.S. SENTENCING COMM’N 2018).
27 Id.


                                                   5
      Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 6 of 13



Sam’s PTSD, though understandably difficult, is not on par with the examples of “serious

and advanced illness[es]” listed in the policy statement.

       Under subsection (A)(ii), the defendant must be suffering from a serious condition

“that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover.”28 Sam does not allege, nor is there any evidence in the record indicating, that he

cannot provide himself with care or that he is expected not to recover from his condition.

Accordingly, Sam has not met his burden of presenting any “extraordinary and

compelling” medical conditions warranting a reduction of his sentence.

               2.      Sam has not presented any “extraordinary and
                       compelling” family circumstances warranting a reduction
                       of his sentence.

       The Court next considers Sam’s argument that he is entitled to a reduction in

sentence so he may care for his children, his mother, and his grandmother.29 With respect

to family members, subsection (B) of the policy statement provides “extraordinary and

compelling” circumstances warranting a reduction in sentence may be found due to: (i)

“[t]he death or incapacitation of the caregiver of the defendant's minor child or minor

children” or “(ii) [t]he incapacitation of the defendant's spouse or registered partner when

the defendant would be the only available caregiver for the spouse or registered

partner.”30 Sam relies on condition (i) to argue compassionate release is warranted so he

may care for his children and relies on condition (ii) to argue compassionate release is

warranted so he may care for his mother and grandmother.




28 Id. § 1B1.13, cmt. n.1(A)(ii).
29 R. Doc. 55.
30 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1(C)(i)–(ii) (U.S. SENTENCING COMM’N 2018).


                                                 6
       Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 7 of 13



       Sam does not qualify for compassionate release so he may care for his minor

children. Sam represents the mother of his children has contracted COVID-19 twice,31 and

based on Sam’s PSR, the Court notes that two of those children are minors.32 Sam does

not, however, offer any evidence COVID-19 has left the mother of his children currently

unable to care for the children.

       Sam also has not shown he is entitled to compassionate release so that he may care

for his mother and grandmother. Although subsection (B)(ii) of the policy statement

references a defendant’s “spouse” and not a defendant’s “parent,” other courts have held

the category may also apply to a defendant’s parents, “[w]hen a defendant is the ‘only

available caregiver’ for an incapacitated parent,” which is “a more unique occurrence

given that inmates may have siblings or other family members able to care for their

parents.”33 Even assuming (but not deciding) this part of the policy statement may be read

to include “parents” and “grandparents,” Sam has not established “extraordinary and

compelling” circumstances warranting a reduction in his sentence so that he may care for

his mother and grandmother. Sam has produced no evidence that either his mother or his

grandmother currently is incapacitated. Instead, he only fears they may become

incapacitated in the future. Further, Sam provides no proof he is their only potential

caregiver. Rather, the PSR indicates Sam has multiple other family members who are

potential caregivers.34 As a result, Sam has not carried his burden of showing his family

circumstances warrant compassionate release.




31 R. Doc. 55.
32 R. Doc. 45, at 14.
33 Bucci, 2019 WL 5075964 at *2 (citing United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2,

2019 LEXIS 118304, at *4–5 (S.D. Ohio July 16, 2019)).
34 R. Doc. 45, at 13–14.


                                                   7
       Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 8 of 13



                3.       Sam has not presented any other “extraordinary and
                         compelling” reasons warranting a reduction of his
                         sentence.

        Because Sam’s health conditions and family circumstances do not constitute

extraordinary and compelling reasons for a sentence reduction under subsections (A) or

(C) of the policy statement, Sam may obtain compassionate release only if the “catchall”

provision, stated in subsection (D) of the policy statement, is applicable. The “catchall”

provision covers “extraordinary and compelling reasons other than, or in combination

with” medical condition, age, or family circumstances.35

        The Court notes the policy statement, last amended on November 1, 2018, has not

been updated since the passage of the First Step Act on December 21, 2018. The First Step

Act amended § 3582(c) to allow not only the BOP but also a defendant to bring a motion

arguing extraordinary and compelling reasons warrant a reduction in the defendant’s

sentence. The policy statement provides, “A reduction under this policy statement may be

granted only upon motion by the Director of the Bureau of Prisons.”36 As a result of this

clear conflict, there is some dispute as to which portions, if any, of the policy statement

should continue to apply to § 3582 after the passage of the First Step Act.37

        For example, disagreements exist over whether courts may determine what

constitutes an extraordinary and compelling reason under the catchall provision in

subsection (D). Although the First Step Act amended § 3582(c) to allow a defendant, and

not just the BOP, to bring a motion in court arguing extraordinary and compelling reasons



35 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1(D) (U.S. SENTENCING COMM’N 2018).
36 Id. § 1B1.13 cmt. n.4.
37 See, e.g., United States v. Brown, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019); United States v. Beck,

No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United States v. Cantu, No. 1:05-
CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019); United States v. Fox, No. 2:14-CR-03-DBH,
2019 WL 3046086, at *3 (D. Me. July 11, 2019).

                                                     8
       Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 9 of 13



warrant a reduction in a defendant’s sentence, subsection (D) of the policy statement only

permits the BOP to determine what constitutes “extraordinary and compelling reason[s]”

under that subsection. 38 Some courts have questioned why a defendant can bring a

motion for compassionate release in court if the court cannot decide what amounts to

extraordinary and compelling reasons for such release. Those courts have held that,

pursuant to the policy goals of the First Step Act, not only the BOP but also courts may

now determine what constitutes such “other” extraordinary and compelling reasons. As

one court put it, “the only way direct motions to district courts would increase the use of

compassionate release is to allow district judges to consider the vast variety of

circumstances that may be ‘extraordinary and compelling.’” 39 Other courts, however,

have not broken from the text of subsection (D) as currently written and have held the

BOP alone may determine what qualifies as “other” extraordinary and compelling

circumstances.40

        The Court need not weigh in on this conflict in order to resolve the instant motion

for compassionate release. For the reasons discussed below, even if both the Court and

the BOP may determine what additional circumstances constitute “extraordinary and

compelling” circumstances under the catchall provision, Sam is not entitled to

compassionate release.

        Multiple courts—deciding they have discretion to define extraordinary and

compelling circumstances outside of the policy statement—have found “extraordinary


38 See, e.g., United States v. Overcash, 3:15-cr-263-FDW-l, 2019 WL 1472104, at *2 (W.D.N.C. Apr. 3, 2019)
(“The Court agrees that § 1B1.13 now conflicts with § 3582 insofar as a defendant is now able to request a
sentence reduction upon a defendant’s own motion rather than having to rely on the BOP Director.”).
39 Brown, 2019 WL 4942051, at *3.
40 United States v. Joseph, No. CR 15-307, 2020 WL 3128845, at *3 (E.D. La. June 12, 2020) (“The

Guidelines also identify a category of ‘[o]ther [r]easons,’ but state that such reasons are ‘[a]s determined by
the Director of the Bureau of Prisons.’”).

                                                      9
      Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 10 of 13



and compelling” reasons warranting a reduction in a petitioner’s sentence if a petitioner

has an underlying medical condition rendering him particularly susceptible to contracting

COVID-19.41 In this case, Sam argues extraordinary and compelling reasons are present

for compassionate release because his PTSD renders him susceptible to COVID-19.

        It is clear “[g]eneral concerns about the spread of COVID-19 or the mere fear of

contracting an illness in prison are insufficient grounds to establish the extraordinary and

compelling reasons necessary to reduce a sentence.” 42 The Centers for Disease Control

and Prevention (“CDC”) has set forth a list of underlying medical conditions causing an

individual to be particularly susceptible to contracting COVID-19. 43 These underlying

medical conditions include moderate-to-severe asthma, chronic kidney disease being

treated with dialysis, chronic lung disease, diabetes, hemoglobin disorders, liver disease,

and conditions and treatments causing an individual to be immunocompromised, such as

cancer treatment, bone marrow or organ transplantation, immune deficiencies, HIV with

a low CD4 cell count, HIV without HIV treatment, and prolonged use of corticosteroids

and other immune weakening medications.44




41 See, e.g., United States v. Rodriguez, Criminal Action No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7
(E.D. Pa. Apr. 1, 2020) (granting compassionate release to defendant who was “especially vulnerable” to
COVID-19 due to his diagnoses of “[t]ype 2 diabetes mellitus with diabetic neuropathy, essential
hypertension, obesity, and ‘abnormal liver enzymes in a pattern most consistent with non-alcoholic fatty
liver disease’”); United States v. Jepsen, Civ. Action 19-73, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020)
(granting compassionate release to defendant who “is immunocompromised and suffers from multiple
chronic conditions that are in flux and predispose him to potentially lethal complications if he contracts
COVID-19”); United States v. Muniz, Criminal Action 09-199, 2020 WL 1540325, at *2 (S.D. Tex. March
30, 20120) (finding extraordinary and compelling circumstances because “[d]efendant has been diagnosed
with serious medical conditions that, according to reports from the Center[s] for Disease Control, make him
particularly vulnerable to severe illness from COVID-19 . . . includ[ing] inter alia, end stage renal disease,
diabetes, and arterial hypertension”).
42 United States v. Wright, Criminal Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24,

2020).
43 See Groups at Higher Risk for Severe Illness, CTR. FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.
44 Id.


                                                     10
      Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 11 of 13



        Sam does not allege, nor is there any evidence to show, he suffers from any of the

CDC’s aforementioned underlying medical conditions. Sam also has not provided any

other support for an argument that he is particularly susceptible to COVID-19. As a result,

Sam has alleged nothing more than “[g]eneral concerns about possible exposure to

COVID-19.”45 Even if the Court has the authority to determine what is “extraordinary and

compelling” under subsection (D), this Court does not find Sam’s general concerns

warrant compassionate release. Because Sam has failed to present any “extraordinary and

compelling” reasons warranting a reduction in his sentence, he is not entitled to relief

under § 3582.46

        C.       Sam has not demonstrated he is not a danger to the safety of the
                 community, and Section 3553(a) factors weigh against reducing
                 his sentence.

        Even if Sam had demonstrated “extraordinary and compelling” circumstances

warranted a reduction in his sentence, he would nevertheless not be entitled to relief

under § 3582. Section 3582 requires the Court to consider the sentencing factors set forth

in 18 U.S.C. § 3553(a). Likewise, the policy statement regarding compassionate release

requires a defendant’s sentence may be reduced only if “the defendant is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g),”


45 United States v. Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020).
46 The Court notes that, if a court finds a petitioner has satisfied the requirements for compassionate release,
including the mandatory exhaustion requirements of § 3582(c)(1)(A), and grants a sentence reduction, the
court may “impose a term of . . . supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). In imposing a term of
supervised release, the court may impose a period of home confinement as a condition, provided the court
finds home confinement is a “substitute for imprisonment.” U.S.S.G. § 5F1.2; see 18 U.S.C. § 3583(d). As a
“substitute for imprisonment,” this supervised release term substitutes only for the term of imprisonment,
to be followed by the original term of supervised release imposed at sentencing. Alternatively, upon finding
a petitioner has satisfied the compassionate release statute, including the mandatory exhaustion
requirements of § 3582(c)(1)(A), the court may consider reducing the petitioner’s term of imprisonment to
time-served and modifying the existing term of supervised release to add a period of home confinement.
See U.S.S.G. § 5F1.2; 18 U.S.C. § 3583(e)(2). To the extent Sam seeks home confinement under §
3582(c)(1)(A), this request is denied for the same reasons his request for a reduction in her sentence under
§ 3582(c)(1)(A) is denied.

                                                      11
      Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 12 of 13



and that the Court’s determination is in line with “the factors set forth in 18 U.S.C. §

3553(a).”47

       The Court discusses the relevant factors under § 3142(g) and § 3553(a)

simultaneously due to the similarity of the factors. Section 3142(g) sets out the factors

courts must consider in deciding whether to release a defendant pending trial. The factors

weighing a petitioner’s danger to the community include “the nature and circumstances

of the offense charged,” “the history and characteristics of the person,” including “the

person's character, physical and mental condition, family ties, . . . community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature

and seriousness of the danger to any person or the community that would be posed by the

person's release.”48 Similarly, § 3553(a), which sets forth the factors to consider in initially

imposing a sentence, requires the Court to consider:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; [and]

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner[.]49

       Having considered all of the relevant factors under § 3142(g) and § 3553(a), and

having weighed the totality of the relevant circumstances, the Court finds the factors


47 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13(2) & cmt. n.1 (U.S. SENTENCING COMM’N 2018).
48 18 U.S.C. § 3142(g).
49 18 U.S.C. § 3553(a).


                                                12
      Case 2:17-cr-00083-SM-DMD Document 59 Filed 06/22/20 Page 13 of 13



weigh against reducing Sam’s sentence. The nature and circumstances of the offense and

the history and characteristics of the defendant weigh heavily in the Court’s decision. At

the time of his arrest, Sam was selling various types of illicit narcotics from his residence

and illegally possessed a firearm as a convicted felon.50 Moreover, at the time of his arrest,

Sam was facing a narcotics trafficking charge stemming from an investigation in

Beaumont, Texas. 51 Sam also had open charges for criminal conduct arising out of a

matter in Jefferson Parish, Louisiana. 52 Given this criminal history and the nature of

Sam’s offense, the Court finds Sam poses a danger to the safety of the community. Lastly,

the Court also finds that, because Sam has served only 42% percent of his 105-month

prison sentence, a reduction of his sentence would not reflect the seriousness of his

offenses, promote respect for the law, provide just punishment for his offense, or afford

adequate deterrence to criminal conduct. Accordingly, the § 3553(a) factors weigh against

reducing Sam’s sentence.

                                      CONCLUSION

        IT IS ORDERED that Kevin Sam’s motion for compassionate release is

DENIED.53


        New Orleans, Louisiana, this 22nd day of June, 2020.


                                       ________________________________
                                                SUSIE MORGAN
                                         UNITED STATES DISTRICT JUDGE




50 R. Doc. 41, at 2–3.
51 R. Doc. 45, at 11–12.
52 Id. at 10–11.
53 R. Doc. 55.


                                             13
